WR-55,341-30
               'wfewfrfebap-i vitdmtwlys&kmsuA
 i^M




,.^feferyjfa'?
yf




2# ^wAY^sd7//,d^fi^-^mM^s^Sk.




                i
(e?m&€mr//^d^^^
leM/mdiB^&h^m
^^mAjL^Lym.
WiWJfe/fM^*''^ vk7tt7l»/7/£ C/7MOZ
*mfimx




         »//^Im«w'
                       •" S 1*.*1.                                                  TEXAS CRIMINAL. LAWS
 .13^
rW
                                                                                                              PENAL CODE
                                                                                                                                                                                     PC §12.42.
            (b) In addition to confinement, an individual adjudged guilty of a state jail
         felony may be punished by a fine not to exceed $10,000.
        • (c) An individual adjudged guilty of a state jail felony shall be punished                         ^™£££fi2£:' ' """• - —*" * -. b.
         for a third degree felony if it is shown on the trial ofthe offense that:
              (1) a deadly weapon as defined by Section 1,07 was used orexhibited
         during the commission of the offense or during immediate flight following
         the commission ofthe offense, and that the indivicual used or exhibited the
         deadly weapon or was a party to the offense and knew that a deadly
         weapon would be used or exhibited; or
               (2) the individual has previously been finally convicted ofany felony:
                  (A) listed in Section 3g(a)(1), Article 42.12, Code of Criminal Proce
         dure; or
                  (B) for which the judgment contains an affirmative finding under
         Section 3g(a)(2), Article 42.12, Code of Criminal Procedure,                           •
         (Sections 12.3610 12.40reservedforexpansion)
                                                                                                                                  lone provision thai will be replaced by another]
         Subch. D. EXCEPTIONAL SENTENCES
         PC §12.41, CLASSIFICATION OF OFFENSES OUTSIDE THIS CODE.
         For purposes of this subchapter, any conviction not obtained from a prose
         cution under this code shall be classified as follows:
                                                                                                            sequent to the first pS,ZS, hav™ b™ h"! °CCU"e™ 3SThe
         E nl?rZiS?bSTey}°
         Sony                            ihe f,rst
                   COnVICt'0n the defendan<    shallprevious conviction
                                                      be punished       having become
                                                                   for asecond-degree
                                                                                                           under Section 21.110,2V2 01',^ Pe„a?Cod^W*^ (" ™(ii) °r ""*ny
              (3) If it is shown on the trial of a state jail felonv Dunishahls nnrw
         Section  12.35(c) or on the trial of aW«^££$^f^%
                                                                                                               . («!) under Sectioni 20 oSi ' Pe , 'o',25'02' Penal Code;
                                                                                                           committed the offonse vmXT^?™^